Citation Nr: 0101009	
Decision Date: 01/16/01    Archive Date: 01/24/01	

DOCKET NO.  99-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to an effective date earlier 
than December 30, 1991, for a compensable evaluation for a 
right ankle disability has been submitted.  


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active military service during the post 
Vietnam Era.  His service included time between 1980 and 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
VARO.    

The Board notes that a May 1994 communication from the 
Veterans Consortium Pro Bono Program suggested to the veteran 
that he consult with his representative at the time, AMVETS, 
to help him prepare a possible claim for clear and 
unmistakable error in the 1993 Board decision.  At the time 
of a video conference hearing with the undersigned in October 
2000, it was indicated the veteran was representing himself.  
While expressing dissatisfaction with the way his case has 
been handled over the years, the veteran did not at the time 
of the hearing before the undersigned or in any other 
communications of record indicate that he was claiming clear 
and unmistakable error in the 1993 Board decision.  


FINDINGS OF FACT

1.  By decision dated in April 1993, the Board determined 
that the criteria for an effective date earlier than 
December 30, 1991, for a compensable evaluation for a right 
ankle disability had not been met.  

2.  Received in 1997 was a claim for an effective date 
earlier than December 30, 1991, for a compensable evaluation 
for a right ankle disability.  

3.  There was no claim made by the veteran in that claim that 
there was clear and unmistakable error in the April 1993 
Board decision that denied an effective date earlier than 
December 30, 1991, for a compensable evaluation for a right 
ankle disability.


CONCLUSION OF LAW

An effective date prior to December 30, 1991, for the 
assignment of a compensable evaluation for a right ankle 
disability is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 
1991); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400, 4.71a, 
Code 5271 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1993 decision by the Board found no basis for 
assigning a compensable rating for a right ankle disability 
prior to December 30, 1991.  The veteran did not timely 
appeal that decision to the United States Court of Appeals 
for Veterans Claims; therefore, that decision became final.  
That decision may not be revised except on the basis that it 
was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111.  

The legal and regulatory framework concerning effective dates 
provides that, except as otherwise provided, the effective 
date of an evaluation and/or of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  The effective date of an 
award of direct service connection is the date following 
separation from service or date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication or motion, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, or others, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2000).  

The law provides that the effective date of an award for 
increased disability will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date will be the date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

The Court and VA's General Counsel have interpreted the 
provisions of 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o) 
as meaning that, if the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  It the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  

Diagnostic Code 5271 provides a minimum 10 percent rating 
when there is motion restriction of an ankle which is 
moderate.  A 20 percent rating is assigned when motion 
restriction of an ankle is marked.  38 C.F.R. § 4.71a, 
Code 5271.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31(2000).  The Board points out that the 
assignment of a noncompensable rating does not mean that 
there is an absence of disability.  What the noncompensable 
rating means is that the manifestations of the disability in 
question are not sufficiently incapacitating so as to warrant 
the assignment of the minimum compensable rating for the 
disability in question.  

A review of the evidence of record discloses that the 
veteran's initial claim for compensation benefits for a right 
ankle disability was filed in November 1985 and was 
continuously prosecuted thereafter.  A rating decision of 
February 1992 granted a 10 percent evaluation for residuals 
of a right ankle injury and assigned an effective date for 
the award of December 30, 1991, the date of a VA examination 
that reportedly showed moderate motion restriction as a 
result of the disability.  An effective date earlier than 
December 30, 1991, for the award of a compensable evaluation 
may only be assigned if it is shown that the criteria for a 
10 percent rating would have been prior to that date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The medical evidence before the Board at the time of its 1993 
decision included reports of examinations in February and May 
1988 by a private physician and reports of examinations by VA 
in March 1989, May 1991, and December 30, 1991.  The Board 
determined that, at the time of the December 30, 1991, 
examination, while X-ray studies of the right ankle and lower 
leg were normal, dorsiflexion of the right ankle was to 
10 degrees, while plantar flexion was to 30 degrees on three 
different attempts.  The examiner specifically found moderate 
limitation of plantar flexion and lateral and medial 
movements.  It was indicated this was the first occasion when 
a medical professional found evidence of moderate limitation 
of right ankle motion so as to warrant the assignment of a 
10 percent disability rating under Diagnostic Code 5271.  

Received in 1997 was a communication from the veteran in 
which he claimed he was entitled to an effective date earlier 
than December 30, 1991, for a compensable evaluation for his 
right ankle disability.  He essentially believes he has had 
about the same level of disability ever since his initial 
claim for compensation benefits was filed in November 1985.  

In support of his claim, the veteran submitted private 
medical records and VA medical records, his personal 
statements, and he presented testimony at a videoconference 
hearing before the undersigned.  The private medical evidence 
consisted of doctor's reports of 1987 and 1988.  These 
records were considered by the Board in 1993, and are 
duplicative.  The VA medical records are more recent, and do 
not address the right ankle condition prior to December 30, 
1991.  The personal statements reflect his opinion that that 
he is entitled to an effective date earlier than December 30, 
1991 for a compensable rating of the right ankle disability.  
While this evidence is new, it is not probative of the issue 
before the Board.  

Given that the Board's 1993 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104. 

It has not been alleged by the veteran that the Board 
decision was based on clear and unmistakable error, and such 
an issue is not before the Board at this time.  See 
38 U.S.C.A. § 7111.  In essence, the veteran has made 
essentially the same claim as he did in 1993.  To the extent 
that the veteran seeks to relitigate matters previously 
adjudicated, this is foreclosed by the final April 1993 Board 
decision.  

In this case, entitlement to an effective date earlier than 
December 30, 1991, for a compensable evaluation for a right 
ankle disability cannot be earlier than that date, because 
that was the initial date that there was a factually 
ascertainable increase in the level of disability.  
Accordingly, the Board finds that the claim for an earlier 
effective date must be denied by law.  


ORDER

The petition to reopen the claim for an effective date 
earlier than December 30, 1991, for the assignment of a 
compensable disability rating for residuals of right ankle 
injury is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







